Citation Nr: 0910642	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include hypersensitivity pneumonitis and 
chronic obstructive pulmonary disease (respiratory 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1954 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Appeals (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for respiratory disability.  

A hearing was scheduled at the RO before a member of the 
Board in February 2009 as requested by the Veteran.  However, 
he failed to report for that hearing and did not request 
postponement of the hearing.  Therefore, the case will be 
decided as though the request for a hearing had been 
withdrawn. 38 C.F.R. § 20.704 (2008).


FINDING OF FACT

The Veteran's current respiratory disability first manifested 
many years after service and is not related to his service or 
to any aspect thereof. 


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. §  3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like bronchiectasis, will be presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that, as an aircraft mechanic, he was 
exposed to different types of chemicals.  He claims that he 
was injured in a flash fire in 1962 and was hospitalized as a 
result.  Shortly thereafter he developed pneumonitis.  He 
claims that he has had pneumonia since, which resulted from 
the scarring of his right lung due to the flash fire and 
inhaling of hot gases.  

Service medical records show that the Veteran complained of 
having a cough for weeks with pain in his chest which was 
worse at night.  The Veteran was diagnosed with and treated 
for probable viral pneumonitis.  Separation examination, 
performed in August 1962, showed that clinical evaluation of 
the lungs and chest was normal.  An X-ray reportedly showed a 
few increased markings but it was noted that there was marked 
resolution since the previous film, and the impression was 
resolved viral pneumonitis.  Because the Veteran's 
penumonitis was noted as resolved on separation and the 
Veteran complained of chest pains only for a month during an 
eight-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
respiratory disability.  38 C.F.R. § 3.303(b).  

The veteran filed a claim for disability compensation for a 
right arm disorder in August 1962, but he did not mention a 
lung disorder.  The first post-service evidence of record is 
an October 1962 VA examination showing that the examiner 
concluded that there was no evidence of active chest disease.

Private treatment records from June 1967 to May 2008 show 
that, in January 1975, the Veteran was treated for 
obstructive pulmonary disease.  It was noted that the Veteran 
responded to climate relatively higher in humidity and 
relatively free of smog.  In 1977, the impression was 
bronchitis and pleurisy.  A February 1979 x-ray showed 
changes of diffuse emphysematous disease with right lower 
lobe changes of bronchitis.  The etiology of loss of volume 
was unclear.  In March 1979, the Veteran was diagnosed with 
chronic emphysema, generalized, with at least one large 
bullous element.  A bronchoscopy report at that time showed 
right middle lobe atelextasis and bronchitis.  An April 1979 
discharge from the hospital showed a diagnosis of slight 
scarring, right middle lobe, history consistent with 
bronchitis.  A June 1979 chest x-ray revealed that lung 
fields appeared clear with diffuse interstitial fibrosis in 
both lungs.  A December 1982 x-ray was within normal limits 
for the Veteran's age.  A November 1984 x-ray provided an 
impression of chronic obstructive pulmonary disease and 
previous granulomatous disease with little change from 1982.  
A January 1989 x-ray showed an impression of interstitial 
opacity at the mid left lung field.  The results of the 
January 1989 bronchoscopy with brushings, washings and biopsy 
revealed acute bronchitis with hempotysis.  

Numerous times the physicians noted that the Veteran had 
smoked for many years.  For example, the report of a 
pulmonary consultation dated in January 1989 noted that he 
had a history of having smoked 2 to 3 packs of cigarettes per 
day for 25 years prior to quitting.  In January 2004, no 
evidence of pneumonia was shown on chest radiograph.  In 
February 2004, the Veteran was noted to have persistent 
cough, pleuric chest pain and wheezing.  In addition, the 
Veteran was noted to have dyspnea, hemoptysis and emphysema.

VA treatment records from July 1998 to May 2008 show that the 
Veteran lived in a humid environment, which could have 
contributed to his condition.  The Veteran was diagnosed with 
COPD in March 2008.  The most likely etiology was noted to be 
tobacco smoking.   

The Veteran underwent a VA examination in March 2008.  The 
examination revealed normal resonance to percussion with no 
wheezes or crackles on auscultation.  The examiner noted that 
the Veteran had several bouts as a civilian of recurring 
bronchitis and pneumonitis not caused by inhalation of fumes 
of gasoline.  The examiner diagnosed the Veteran with chronic 
obstructive pulmonary disease likely caused by cigarette 
smoking and exacerbated by low humidity environments.  He 
specifically concluded that the Veteran's current diagnosis 
was not caused by any event in the military, including the 
pneumonitis of the right middle lobe shown to have resolved.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's respiratory disability.  In addition, chronic 
respiratory disability such as bronchiectasis was not 
diagnosed within one year of separation, so presumptive 
service connection for respiratory disability is not 
warranted.  

The Veteran contends that his current respiratory disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what symptoms he experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Although the Veteran contends that the evidence shows 
continuity of symptoms after discharge and supports the claim 
for service connection, the first post-service evidence of 
the Veteran's respiratory disability is in June 1967, 
approximately five years after his separation from service.  
In view of the period without treatment, the Board finds no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's respiratory disability 
developed in service, manifested to a compensable degree 
within one year following his separation from service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, the Board 
concludes that a respiratory disability was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent a letter in June 2004 which discussed the 
evidence needed, the particular legal requirements applicable 
to the claim, and the division of responsibilities with 
respect to obtaining the evidence.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the May 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for respiratory disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


